PERK INTERNATIONAL INC. September 26, 2013 THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Attn: Justin Kisner Division of Corporation Finance Mail Stop 7010 100 F. Street NE Washington, D.C. 20549-7010 Re:Perk International Inc. Registration Statement on Form S-1/A File No. 333-189540 Dear Mr. Kisner: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Perk International Inc. (the “Company”) hereby requests acceleration of the effective date of its Registration Statement on Form S-1/A to 4:00 PM Eastern Standard Time3 on September 30, 2013, or as soon thereafter as is practicable. The Company acknowledges the following: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance.Please call with any questions. Perk International Inc. By: /s/ Andrew Gaudet Andrew Gaudet Chief Executive Officer 2470 East 16th Street Brooklyn, NY 11235- Phone: 718 344-0866
